 Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 1 of 30 Page ID
                                  #:36457


 1   Frank P. Kelly III (SBN 083473)
     fkelly@shb.com
 2   Amir Nassihi (SBN 235936)
 3   anassihi@shb.com
     Andrew Chang (SBN 222309)
 4   achang@shb.com
     Shook, Hardy & Bacon LLP
 5   One Montgomery, Suite 2600
 6   San Francisco, California 94104
     Tel: 415.544.1900 Fax: 415.391.0281
 7
     Spencer P. Hugret (SBN 240424)
 8   shugret@grsm.com
     Gordon Rees Scully Mansukhani LLP
 9   Embarcadero Center West
10   275 Battery Street, Suite 2000
     San Francisco, CA 94111
11   Tel: 415.986.5900 Fax: 415.986.8054
12   Attorneys for Defendant
13   Ford Motor Company

14                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
15                             WESTERN DIVISION
16
17   IN RE: FORD MOTOR CO. DPS6            Case No. 2:18-ML-02814 AB (FFMx)
     POWERSHIFT TRANSMISSION
18   PRODUCTS LIABILITY                    Assigned to Hon. André Birotte Jr.
     LITIGATION                            Courtroom 7B
19
20                                         DEFENDANT FORD MOTOR
     THIS DOCUMENT RELATES                 COMPANY’S MEMORANDUM OF
21   ONLY TO:                              POINTS AND AUTHORITIES IN
                                           SUPPORT OF MOTION FOR NEW
22                                         TRIAL [FED. R. CIV. PROC. 59]
     Quintero v. Ford Motor Co.,
     Case No. 2:18-cv-01912-AB-FFM         Hearing Date:      July 8, 2020
23
                                           Hearing Time:      10:00 a.m.
24                                         Courtroom 7B
25
26
27
28

                                                      MEMO ISO MOTION FOR NEW TRIAL
                                                      CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 2 of 30 Page ID
                                  #:36458


 1                                             TABLE OF CONTENTS
 2   INTRODUCTION ................................................................................................... 1
 3   ARGUMENT ............................................................................................................ 2
 4   I.       Standard for New Trial Motions ..................................................................... 2
 5
     II.      A New Trial Should be Granted Because the Verdict Went Against the
 6            Clear Weight of the Evidence.......................................................................... 2
 7            A. Evidence Weighs Against a Finding that Ford Failed to Repair
              Particular Problems After a Reasonable Number Of Attempts. ..................... 3
 8
              B. Evidence Weighs Against a Finding that Ford Acted “Willfully.” ........... 7
 9
10   III.     New Trial is Warranted Because of Pervasive, Prejudicial Misconduct. ....... 8

11            A. Misconduct Relating to Irrelevant, Prejudicial, and Unsupported
              Incidents and Harms to Others Warrants a New Trial. ................................... 9
12
              B. Plaintiffs’ “Trial by Ambush” Misconduct Warrants a New Trial. ........ 16
13
              C. Additional Misconduct by Plaintiffs’ Counsel Warrants a New Trial. ... 18
14
     IV.      New Trial is Warranted Based on Errors of Law. ......................................... 21
15
16            A. Erroneous Denial of Ford’s Mistrial Motions ......................................... 21

17            B. Erroneous Evidentiary Rulings ................................................................ 22
18            C. Erroneous Rulings on Jury Instructions and Verdict Form. .................... 24
19   CONCLUSION ...................................................................................................... 25
20
21
22
23
24
25
26
27
28

                                                         i                          MEMO ISO MOTION FOR NEW TRIAL
                                                                                    CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 3 of 30 Page ID
                                  #:36459



 1                                            TABLE OF AUTHORITIES
 2
     Cases .....................................................................................................................Page(s)
 3
     Anheuser-Busch, Inc. v. Nat. Beverage Dist.,
 4     69 F.3d 337 (9th Cir. 1995) ................................................................................... 2, 8
 5
     Brownfield v. Jaguar Land Rover N. Am., LLC,
 6      584 F. App’x 874 (9th Cir. 2014) .................................................................... 3, 4, 25
 7   Christopher v. Fla.,
 8     449 F.3d 1360 (11th Cir. 2006) ........................................................................... 9, 20
 9   Clanahan v. McFarland Unified Sch. Dist.,
10      No. CVF 05-0796 LJO DLB, 2007 WL 2253597 (E.D. Cal. Aug. 3,
        2007) .................................................................................................................. 19, 21
11
     Cnty. of Maricopa v. Maberry,
12     555 F.2d. 207 (9th Cir. 1977) .............................................................................. 9, 12
13
     Draper v. Rosario,
14     836 F.3d 1072 (9th Cir. 2016) ................................................................................. 22
15   Figiel v. Hyundai Motor Am.,
16      2006 WL 2411460 (Cal. Ct. App. Aug. 22, 2006) .................................................. 24
17   Hammonds v. Yeager,
18     2017 WL 10560470 (C.D. Cal. Aug. 10, 2017) ...................................................... 16

19   Harkins v. Ford Motor Co.,
       437 F.2d 276 (3d Cir. 1970) .................................................................................... 23
20
21   Hemmings v. Tidyman’s Inc.,
       285 F.3d 1174 (9th Cir. 2002) ................................................................................... 8
22
     Johnson v. Ford Motor Co.,
23
        988 F.2d 573 (5th Cir. 1993) ................................................................................... 23
24
     Jones v. Aero/Chem Corp.,
25      921 F.2d 875 (9th Cir. 1990) ............................................................................... 9, 16
26
     Koo v. Stipek,
27     162 F.3d 1168 (9th Cir. 1998) ................................................................................. 22
28
                                                                  ii                    MEMO ISO MOTION FOR NEW TRIAL
                                                                                        CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 4 of 30 Page ID
                                  #:36460



 1   Kwan v. Mercedes-Benz of N. Am., Inc.,
       23 Cal. App. 4th 174 (1994) ...................................................................................... 7
 2
     Landes Const. Co. v. Royal Bank of Canada,
 3     833 F.2d 1365 (9th Cir. 1987) ............................................................................... 2, 3
 4
     LaPorta v. BMW of N. Am., LLC,
 5     2019 WL 988675 (C.D. Cal. Jan. 24, 2019) ............................................................ 24
 6   Molski v. M.J. Cable, Inc.,
 7     481 F.3d 724 (9th Cir. 2007) ..................................................................................... 2
 8   Montgomery Ward & Co. v. Duncan,
 9     311 U.S. 243 (1940)................................................................................................... 2

10   Moody v. Ford Motor Co.,
       506 F. Supp. 2d 823 (N.D. Okla. 2007) .................................................................. 16
11
12   Murphy v. City of Long Beach,
       914 F.2d 183 (9th Cir. 1990) ..................................................................................... 2
13
     Muth v. Ford Motor Co.,
14     461 F.3d 557 (5th Cir. 2006) ................................................................................... 23
15
     Nationwide Life Ins. Co. v. Richards,
16     541 F.3d 903 (9th Cir. 2008) ................................................................................... 16
17
     Ramirez v. ITW Food Equip. Group, LLC,
18     No. 12-10023-AB, 2018 WL 5816093 (C.D. Cal. July 3, 2018) ........................ 9, 11
19   Robertson v. Fleetwood Travel Trailers of Cal., Inc.,
20     144 Cal. App. 4th 785 (2006) .................................................................................... 7

21   Sana v. Hawaiian Cruises,
        Ltd., 181 F.3d 1041, 1045 (9th Cir. 1999) .............................................................. 24
22
23   Schreidel v. Am. Honda Motor Co.,
        34 Cal. App. 4th 1242 (1995) .................................................................................... 7
24
     Silvio v. Ford Motor Co.,
25
         109 Cal. App. 4th 1205 (2003) .................................................................................. 3
26
     Stop Staring! Designs v. Tatyana, LLC,
27      625 Fed.Appx. 328 (9th Cir. Aug. 31, 2015) ............................................................ 9
28
                                                              iii                   MEMO ISO MOTION FOR NEW TRIAL
                                                                                   CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 5 of 30 Page ID
                                  #:36461



 1   U.S. v. Young,
        470 U.S. 1 (1985)..................................................................................................... 21
 2
     White v. Ford Motor Co.,
 3     312 F.3d 998 (9th Cir. 2002) ................................................................................... 23
 4
     Statutes
 5
     Cal. Civil Code § 1793.2(d)(1) ....................................................................................... 3
 6
 7   Song-Beverly Act ....................................................................................................... 3, 5

 8   Rules
 9   Federal Rule of Evidence 612....................................................................................... 23
10   FRCP 59(a)(1)(A) ........................................................................................................... 2
11
     Rule 701 ........................................................................................................................ 23
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   iv                     MEMO ISO MOTION FOR NEW TRIAL
                                                                                         CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 6 of 30 Page ID
                                  #:36462


 1                                     INTRODUCTION
 2         Before trial, the Court recognized that “[t]he focus of these MDL cases is on
 3   whether the plaintiffs’ specific vehicles had a non-conformity that Ford could not
 4   repair and that impaired its utility, value, or safety, and whether Ford willfully denied
 5   a buyback remedy.” (MDL ECF1 No. 695 at p. 4.) The facts and evidence in this case
 6   clearly weigh in favor of judgment for Ford. Faced with an extremely weak case,
 7   Plaintiffs’ counsel and their retained expert, Anthony Micale, engaged in a trial
 8   strategy of pervasive misconduct calculated to result in a verdict based on passion and
 9   prejudice, rather than on the facts. They were successful, obtaining a judgment for
10   damages and the maximum award of civil penalties available.
11         To do so, Plaintiffs’ counsel and Mr. Micale violated pretrial orders, engaged in
12   trial by ambush, made inadmissible, irrelevant, and prejudicial arguments and
13   comments to the jury about Ford and its counsel, and abused and contributed to
14   several errors of law. The goal of this misconduct was clear: to distract the jury from
15   the facts and claims in this case, imply that numerous injuries and accidents were
16   caused by purported defects in the Quinteros’ vehicle without the necessary proof,
17   introduce elements of fraudulent concealment despite summary judgment in Ford’s
18   favor on that issue, and exacerbate that issue by forcing Ford to repeatedly object to
19   antagonize the jury and create the prejudicial impression that Ford was trying to hide
20   information from them.
21         Ford is not alone in reaching this conclusion about Plaintiffs’ trial conduct.
22   During trial, this Court repeatedly warned and chastised Plaintiffs’ counsel and Mr.
23   Micale regarding their misconduct, but denied Ford’s repeated mistrial motions.
24         Plaintiffs should not be permitted to benefit from their misconduct and Ford
25   should not suffer for it. In the event the Court denies Ford’s concurrent motion for
26   judgment as a matter of law (“JMOL”), the Court should grant a new trial.
27
28   1
      For ease of reference throughout, “MDL ECF” refers to entries in the MDL docket
     and “Quintero ECF” refers to entries in the case-specific docket.
                                         1                    MEMO ISO MOTION FOR NEW TRIAL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 7 of 30 Page ID
                                  #:36463



 1                                       ARGUMENT
 2   I.    Standard for New Trial Motions
 3         FRCP 59(a)(1)(A) authorizes a court to grant a new trial on all or some issues
 4   “after a jury trial, for any reason for which a new trial has heretofore been granted in
 5   an action at law in federal court.” “Historically recognized grounds include, but are
 6   not limited to, claims ‘that the verdict is against the weight of the evidence, that the
 7   damages are excessive, or that, for other reasons, the trial was not fair to the party
 8   moving.’” Molski v. M.J. Cable, Inc., 481 F.3d 724, 729 (9th Cir. 2007).
 9         Motions for new trial may also “raise questions of law arising out of alleged
10   substantial errors in admission or rejection of evidence or instructions to the jury.”
11   Montgomery Ward & Co. v. Duncan, 311 U.S. 243, 251 (1940). A new trial may also
12   be required by misconduct by parties’ counsel or witnesses at trial.           See, e.g.,
13   Anheuser-Busch, Inc. v. Nat. Beverage Dist., 69 F.3d 337, 346 (9th Cir. 1995).
14   II.   A New Trial Should be Granted Because the Verdict Went Against the
15         Clear Weight of the Evidence.
16         As addressed in Ford’s renewed JMOL motion, Plaintiffs failed to submit
17   evidence to establish necessary elements of their express and implied warranty claims.
18   As a ground for new trial, Ford addresses only the express-warranty claim because
19   this Court entered judgment in Ford’s favor on Plaintiffs’ implied-warranty claim
20   because Plaintiffs have abandoned it (see Quintero ECF Nos. 61, 62).
21         Even if the Court were to deny Ford’s JMOL motion by finding that
22   “substantial evidence” supported the verdict (it does not), this Court nevertheless has
23   the authority and duty to grant a new trial because the verdict is against the clear
24   weight of the evidence. Landes Const. Co. v. Royal Bank of Canada, 833 F.2d 1365,
25   1371 (9th Cir. 1987); Murphy v. City of Long Beach, 914 F.2d 183, 187 (9th Cir.
26   1990) (trial court has “the right, and indeed the duty, to weigh the evidence as he saw
27   it, and to set aside the verdict of the jury, even though supported by substantial
28
                                              2              MEMO ISO MOTION FOR NEW TRIAL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 8 of 30 Page ID
                                  #:36464



 1   evidence, where, in his conscientious opinion, the verdict is contrary to the clear
 2   weight of the evidence”) (citation omitted).
 3         While there is no “verbal formula that will be of much use to trial courts in
 4   passing on motions [for a new trial because the verdict is against the clear weight of
 5   evidence],” a new trial should be granted “[i]f, having given full respect to the jury's
 6   findings, the judge on the entire evidence is left with the definite and firm conviction
 7   that a mistake has been committed.” Landes Const. Co., 833 F.2d at 1371-72. There
 8   is no presumption favoring the verdict. Rather, “[t]he judge … need not view the
 9   evidence from the perspective most favorable to the prevailing party.” Id. at 1371.
10            A. Evidence Weighs Against a Finding that Ford Failed to Repair
11                Particular Problems After a Reasonable Number Of Attempts.
12         The Song-Beverly Act requires a plaintiff to prove that “the manufacturer or its
13   representative in this state [did] not service or repair the goods to conform to the
14   applicable express warranties after a reasonable number of attempts.” Cal. Civil Code
15   § 1793.2(d)(1). Liability cannot be based on a “single failed attempt.” Silvio v. Ford
16   Motor Co., 109 Cal. App. 4th 1205, 1207-08 (2003) (“[t]he statute does not require
17   the manufacturer to make restitution or replace a vehicle if it has had only one
18   opportunity to repair that vehicle”). As the Ninth Circuit recognizes, the number of
19   opportunities required to repair “is plural. That is because, under the law that applies
20   in this case, for Plaintiff to be entitled to relief for any particular problem with her
21   [vehicle], she must show that she brought the car in to [the manufacturer] for the
22   repair of that particular problem on more than one occasion.” Brownfield v. Jaguar
23   Land Rover N. Am., LLC, 584 F. App’x 874, 875 (9th Cir. 2014) (emphasis added).
24         In other words, to establish Ford’s liability for a Song-Beverly express-warranty
25   claim, Plaintiffs were required to submit evidence that they presented their vehicle to
26   Ford at least twice to repair a particular problem and that Ford’s repair efforts failed
27   (i.e., that the same problems continued after a second repair presentation).
28         Here, trial focused on two problems the Quinteros allegedly experienced: 1) an
                                               3              MEMO ISO MOTION FOR NEW TRIAL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
 Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 9 of 30 Page ID
                                  #:36465



 1   incident where Mrs. Quintero allegedly lost power while driving the vehicle; and 2)
 2   transmission shudder (also described as “juddering,” “bucking,” or “surging”).
 3         During their lease, there were two documented visits by Plaintiffs to separate
 4   Ford dealers complaining of problems with the vehicle. (See Trial Exs. 9, 13.) One
 5   was to Puente Hills Ford in August 2015 complaining of “bucking and surging” and a
 6   second to Bob Wondries Ford on May 23, 2017, complaining of shuddering and
 7   sputtering. (Id.) Consistent with these two documented visits, Mr. Quintero testified
 8   he only took the vehicle to each dealership once for a transmission problem. (12/12/19
 9   Tr. (Declaration of Andrew Chang (“Decl.”), Ex. D) at 747:18-748:7, 759:18-20).
10         There is no evidence that Plaintiffs experienced the same transmission-related
11   problems, or any other problems, after the May 23, 2017 visit. This is apparently
12   because Plaintiffs did not care whether this second visit resolved their transmission
13   problems. Plaintiffs had already made a request for Ford to reimburse their lease
14   payments based only on the alleged loss-of-power incident, and Mrs. Quintero
15   testified that they “just wanted [Ford] to confirm that it had a problem so [they] could
16   get [their] money back … because [they] were a month away from bringing the car
17   back off of lease,” and had “already spent months paying [their] monthly payments
18   but not driving the car,” “so this was more to have Ford confirm that the problems
19   existed so [Plaintiffs] could get [their] money back.” (12/12/19 Tr. (Decl., Ex. D) at
20   676:24-677:18.) Because the purpose of the dealer visit was to seek confirmation of a
21   condition as the lease was ending rather than seek a final repair, this second visit does
22   not constitute Plaintiffs providing Ford a second “opportunity” to repair. And in the
23   absence of any evidence that Plaintiffs continued to experience the same problems,
24   there is no evidence Ford failed to repair their Focus after multiple opportunities.
25         Evidence relating to any opportunities for Ford to repair the loss-of-power
26   problem is even more striking in its absence. The day before trial, Plaintiffs’ counsel
27   admitted there had been no such presentation and that loss of power had no relevance
28   to their express-warranty claim. (12/9/19 Hr’g Tr. (Decl., Ex. A) at 15:13-16:1 (“Mr.
                                               4              MEMO ISO MOTION FOR NEW TRIAL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 10 of 30 Page ID
                                 #:36466



 1   Kelly makes a very good point about the fact that the loss of power was not presented
 2   to Ford Motor Company for repair; so we don’t have a repair presentation that would
 3   count with respect to the express warranty protections under the Song-Beverly Act”).)
 4   And having abandoned the implied warranty claim, the alleged fact had no evidentiary
 5   value to any claim in the case, but certainly was highly prejudicial.
 6         Plaintiffs also did not testify that they had brought their vehicle in for repair
 7   because Mrs. Quintero had lost power and there was no documented evidence they did
 8   so. Rather, the first time this alleged loss of power was communicated to Ford was as
 9   the sole basis for Plaintiffs’ May 17, 2017 telephonic request that Ford reimburse their
10   lease payments shortly before the end of their lease. (12/12/19 Tr. (Decl., Ex. D) at
11   675:1-677:18; Trial Ex. 28.)      And when Plaintiffs brought the vehicle to Bob
12   Wondries Ford a few days later, they did not mention or seek repair for the loss of
13   power. (Trial Ex. 13.) Plaintiffs cannot justify their express-warranty verdict based
14   on the loss-of-power problem because Ford was not given any, much less multiple,
15   opportunities to repair that problem.
16         Despite Mr. Quinteros’ corroborated testimony that he only brought the Focus
17   to a dealership for repair once at Puente Hills Ford and once at Bob Wondries Ford,
18   Plaintiffs will likely argue that evidence exists of a purported undocumented second
19   visit to Bob Wondries Ford.       During this purported visit, dealership employees
20   allegedly turned Mr. Quintero away and refused to do any inspection or repair for an
21   unidentified problem with their Focus. (12/10/19 Tr. (Decl., Ex. B) at 248:6-19;
22   12/11/19 Tr. (Decl., Ex. C) at 509:11-510:24.)        Both Mr. Micale and Plaintiffs’
23   counsel indicated Plaintiffs would describe this purported second visit to Bob
24   Wondries Ford. (Id.) Plaintiffs never did.
25         Plaintiffs’ counsel asked Mr. Quintero, “…between the La Puente repair August
26   15, 2015, and the time you brought it in to Bob Wondries Ford on May 23, 2017, did
27   you ever bring the car back to any dealership between those two points in time?”
28   (12/12/19 Tr. (Decl., Ex. D) at 747:18-22.) Mr. Quintero responded by identifying
                                               5              MEMO ISO MOTION FOR NEW TRIAL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 11 of 30 Page ID
                                 #:36467



 1   only visits to Sears for routine maintenance. (Id. at 747:23.) Unsatisfied with this
 2   candid answer, counsel tried to lead Mr. Quintero to the answer they had hoped for:
 3                  Q: I want to not focus on Sears but I want to ask if you
                recall—
 4                  A.     Okay.
 5                  Q: --did you bring it back to a Ford dealership –
                    A: Uh-huh.
 6                  Q: -- between August of 2015 and May of 2017. In that
 7              two-year period, was there a time when you brought it back
                to a dealership?
 8                  A: I would say back to Bob Wondries Ford…
 9   (Id. at 747:18 – 748:7.) This was followed by further attempts to elicit testimony to
10   suggest additional repair presentations. (Id. at 748:8-749:7.) But Mr. Quintero himself
11   confirmed that there had not been multiple presentations at Bob Wondries Ford which
12   would suggest the existence of any undocumented visit. On cross-examination, Mr.
13   Quintero candidly acknowledged the following:
14                      Q: Okay. So you only remember going to Bob
                 Wondries Ford once for a transmission issue?
15                      A:   Yes.
16   (12/12/19 Tr. (Decl., Ex. D) at 759: 18-20.)
17         Even if the Court considers this unclear and contradicted testimony “substantial
18   evidence” sufficient to avoid Ford’s JMOL motion, it is nevertheless against the
19   weight of the evidence. As discussed, the timing and alleged problems presented at
20   the dealership were necessary for the jury to determine whether Ford repaired a
21   particular problem after multiple opportunities. But there was no evidence to permit
22   the jury to determine when this alleged event occurred or what problem this alleged
23   visit was for. While Mr. Micale testified that he believed this visit was a presentation
24   for repair relating to loss of power, Plaintiffs’ counsel and Plaintiffs themselves did
25   not so specify. (12/10/19 Tr. (Decl., Ex. B) at 248:6-19; 12/11/19 Tr. (Ex. C) at
26   509:24-510:24; 12/12/19 Tr. (Ex. D) at 748:8-749:7.) Rather, they simply stated that
27   Plaintiffs told the dealership, “we have a problem with the way [this car is] operating”
28   or “there’s a problem with the car. It’s not performing the proper way.” (Id.)
                                               6             MEMO ISO MOTION FOR NEW TRIAL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 12 of 30 Page ID
                                 #:36468



 1           To the extent Plaintiffs rely on this purported incident as the basis for their
 2   express-warranty claim, that required the jury to speculate as to when this visit
 3   occurred, what problems Plaintiffs were experienced and reported for repair, and that
 4   this visit was separate from Plaintiffs’ other documented repairs. Such speculation
 5   cannot counterbalance the clear weight of evidence against the jury’s finding.
 6              B. Evidence Weighs Against a Finding that Ford Acted “Willfully.”
 7           Even if the Court permitted Plaintiffs’ express-warranty verdict to stand, it
 8   could only do so by relying on the ambiguous and contradicted testimony of the
 9   undocumented dealership visit discussed above. That shaky foundation cannot also
10   support the jury’s finding of willfulness, which is required for any award of civil
11   penalties. (Verdict Form (Quintero ECF 47), at p. 4.)
12           A manufacturer acts willfully only if it “knew of its obligations but
13   intentionally declined to fulfill them.” Schreidel v. Am. Honda Motor Co., 34 Cal.
14   App. 4th 1242, 1249–50 (1995). Put another way, “a violation is not willful if the
15   defendant’s failure to replace or refund was the result of a good faith and reasonable
16   belief the facts imposing the statutory obligation were not present.”            Kwan v.
17   Mercedes-Benz of N. Am., Inc., 23 Cal. App. 4th 174, 185 (1994); see also Robertson
18   v. Fleetwood Travel Trailers of Cal., Inc., 144 Cal. App. 4th 785, 815 (2006); CACI
19   3244.) There is no evidence Ford was aware of this undocumented visit when it
20   denied Plaintiffs’ reimbursement request or at any time before trial.
21           As discussed above, Plaintiffs’ May 17, 2017 reimbursement request was based
22   solely on Plaintiffs’ assertion that the Focus was unsafe because it had lost power
23   once.    At that time, there had been only a single, documented repair visit for
24   transmission shudder in August 2015 and no complaints since. Again, a single repair
25   visit is insufficient. There is no evidence that Ford was aware, or even could have
26   been aware, of an undocumented visit for unspecified problems in which Plaintiffs
27   were purportedly turned away by a dealership employee.
28           Further, as discussed above, there was no evidence (then or at trial) that
                                               7             MEMO ISO MOTION FOR NEW TRIAL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 13 of 30 Page ID
                                 #:36469



 1   Plaintiffs had sought a repair for the loss-of-power issue for which they requested
 2   reimbursement. There is no evidence that Plaintiffs sought reimbursement because of
 3   the transmission shudder where there had been one repair visit. This is fatal because,
 4   even if there had been multiple repair visits for shudder, Plaintiffs’ failure to identify
 5   shudder as a continuing problem or as a basis for reimbursement precluded Ford from
 6   knowing that the shudder was a “substantial impairment” to Plaintiffs. As the Court
 7   instructed, “substantial impairment” is determined by reference to a “reasonable
 8   person in the Quinteros’ situation.” (Quintero ECF 42, p. 20.)
 9          Here, the evidence available to Ford when it denied Plaintiffs’ reimbursement
10   request was that Plaintiffs had made a single complaint and repair visit for
11   transmission shudder in August of 2015, did not seek reimbursement because of that
12   shudder, and did not complain that the subsequent May 23, 2017 repair visit failed to
13   repair the shudder. The clear weight of evidence is against the finding of willfulness.
14          Based on the paucity of evidence described above, the jury’s verdict against
15   Ford can only be explained as the result of passion and prejudice caused by Plaintiffs’
16   misconduct and/or erroneous rulings that prejudiced Ford.
17   III.   New Trial is Warranted Because of Pervasive, Prejudicial Misconduct.
18          Misconduct by counsel and witnesses warrants a new trial “where the flavor of
19   misconduct ... sufficiently permeates an entire proceeding to provide conviction that
20   the jury was influenced by passion and prejudice in reaching its verdict. Where
21   misconduct permeates the proceeding, the jury is necessarily prejudiced. Constant
22   objections are certainly not required, as they could antagonize the jury....” Anheuser-
23   Busch, Inc., 69 F.3d at 346 (internal quotations and citations omitted).
24          A court evaluating prejudice from misconduct should consider “the totality of
25   circumstances, including the nature of the comments, their frequency, their possible
26   relevancy to the real issues before the jury, the manner in which the parties and the
27   court treated the comments, the strength of the case, and the verdict itself.”
28   Hemmings v. Tidyman’s Inc., 285 F.3d 1174, 1193 (9th Cir. 2002). Even a single act
                                               8              MEMO ISO MOTION FOR NEW TRIAL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 14 of 30 Page ID
                                 #:36470



 1   of misconduct may warrant a new trial. See Cnty. of Maricopa v. Maberry, 555 F.2d.
 2   207, 219, 222 (9th Cir. 1977) (a single improper question sufficient to require new
 3   trial where the misconduct was “an intentional act, done with the sole purpose of
 4   bringing to the jury something it should not have heard”). Prejudicial misconduct
 5   warranting a new trial can take many forms, including comments during opening
 6   statement and closing argument, discovery misconduct, introduction of inadmissible
 7   prejudicial evidence, and expert testimony beyond the scope of their report and
 8   disclosure. See, e.g., Stop Staring! Designs v. Tatyana, LLC, 625 Fed.Appx. 328, 330
 9   (9th Cir. Aug. 31, 2015) (expert testifying outside scope of report); Jones v.
10   Aero/Chem Corp., 921 F.2d 875, 878-79 (9th Cir. 1990) (“Failure to disclose or
11   produce materials requested in discovery can constitute ‘misconduct’”); Christopher
12   v. Fla., 449 F.3d 1360, 1367 (11th Cir. 2006) (improper closing argument).
13         Here, Plaintiffs’ counsel and Mr. Micale engaged in a calculated pattern of
14   misconduct intended to distract from the weak facts of Plaintiffs’ case and obtain a
15   verdict by inflaming the passions and prejudice of the jury. As shown below, this
16   pattern of misconduct primarily involved:          1) knowingly offering irrelevant,
17   inadmissible, and prejudicial information through Plaintiffs’ counsel’s loaded
18   questions and statements to the jury, and by Mr. Micale’s spontaneous and
19   nonresponsive testimony; 2) representing to the Court that certain prejudicial evidence
20   may have marginal relevance to a limited issue, but then using that evidence for
21   improper purposes; 3) introducing improper evidence to support a factual narrative
22   never disclosed during discovery; and 4) improper attacks on Ford and its counsel.
23            A. Misconduct Relating to Irrelevant, Prejudicial, and Unsupported
24                Incidents and Harms to Others Warrants a New Trial.
25         In both Quintero and the preceding Pedante trial, Ford moved in limine to
26   exclude evidence of other, unrelated incidents having nothing to do with Plaintiffs’
27   vehicles as irrelevant, prejudicial, and based on the lack of any evidence of substantial
28   similarity. See MDL ECF Nos. 512 and 654; Ramirez v. ITW Food Equip. Group,
                                               9              MEMO ISO MOTION FOR NEW TRIAL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 15 of 30 Page ID
                                 #:36471



 1   LLC, No. 12-10023-AB, 2018 WL 5816093, *6 (C.D. Cal. July 3, 2018) (party
 2   proffering other-incident evidence must show substantial similarity).) In granting and
 3   denying the motions in part in both cases, the Court recognized the limited relevance,
 4   substantial prejudice, and evidentiary burden required for such evidence.              For
 5   example, in Pedante, the Court ruled:
 6                Although other incidents may in theory be admissible, the real
 7         issue is how to determine which incidents are “substantially similar,” and
           as discussed below, the other incidents Plaintiff discussed in the papers
 8         and at oral argument are not admissible. Therefore, the Court ORDERS
 9         that before seeking to introduce such evidence, Plaintiff must make an
           offer of proof out of the hearing of the jury.
10         …
11                Furthermore, telling the jury that a class action [Vargas] was filed
           against Ford regarding the same transmission is highly likely to invite the
12         jury to simply conclude that Plaintiff’s vehicle is necessarily defective,
13         and thus invites the jury to speculate and base its decision on improper
           considerations.
14
     (MDL ECF 613 at p. 4.) In Quintero, the Court further ruled:
15
                  This issue was litigated ad nauseam in the Pedante trial. The Court
16         sees no reason to depart from the rulings it made in Pedante, and will
17         restate them briefly. The focus of these MDL cases is on whether the
           plaintiffs’ specific vehicles had a non-conformity that Ford could not
18         repair and that impaired its utility, value, or safety, and whether Ford
19         wilfully denied a buyback remedy. Ford’s knowledge that vehicles
           equipped with DPS6 transmissions were susceptible to certain
20         undesirable symptoms and defects is relevant to wilfulness, and to the
21         extent the Motion seeks to exclude such evidence it is DENIED. But
           specific other incidents and specific other complaints are far less relevant,
22         because they do not necessarily show Ford’s knowledge of a widespread
23         problem. Likewise, the fact that there were lawsuits and investigations
           does not establish that Plaintiffs’ vehicle was a lemon, and Ford’s
24         knowledge will be established by other more direct means, specifically
25         by Ford witnesses testifying about it.
26   (MDL ECF 695 at p. 4 (emphasis in original).)

27         The Court specifically described the prejudicial intent and effect of such

28   evidence: “The unspoken purpose of introducing such episodes, other litigation, and

                                              10               MEMO ISO MOTION FOR NEW TRIAL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 16 of 30 Page ID
                                 #:36472



 1   other lawsuits and investigations is to invite the jury to decide on improper grounds,
 2   such as speculation and passion. The Court will not permit this.” (Id.)
 3         Despite the Court’s prohibitions based on the substantial prejudice and limited
 4   relevance even if Plaintiffs had been able to establish the required substantial
 5   similarity, Plaintiffs’ counsel and Mr. Micale repeatedly sought to introduce
 6   unsupported evidence of other incidents and harms to non-parties through loaded
 7   questions, comments to the jury, and nonresponsive answers. (See, e.g., 12/10/19 Tr.
 8   (Decl., Ex. B) at 249:12-250:3, 251:12-252:3; 12/11/19 Tr. (Decl., Ex. C) at 343:12-
 9   16; 344:20-345:2; 357:9-358:10, 359:3-8; 383:15-384:8, 446:6-12, 487:8-14, 513:4-
10   13; 12/12/19 Tr. (Decl., Ex. D) at 580:15-581:3, 586:15-593:5, 597:9-598:6, 626:20-
11   628:14; 12/17/19 Tr. (Decl., Ex. E) at 1253:7-12, 1265:5-11). They repeatedly did so
12   despite early admonitions from the Court to “focus on the Quinteros, please.”
13   (12/11/19 Tr. (Decl., Ex. C) at 446:6-12.)
14         Two related examples particularly illustrate the prejudicial nature and intent of
15   this misconduct to inflame the jury. On cross-examination, Ford’s counsel asked Mr.
16   Micale whether there was greater acceleration in a vehicle interior “going over a lane
17   marker or experiencing 400 rpms of this shudder….” (12/12/19 Tr. (Decl., Ex. D) at
18   580:15-20.) This innocuous question resulted in the following exchange:
19                A. Based on the on the data I've looked at and the injuries in the
           data from Ford that have occurred, I would have to say, you know, when
20
           I hear a woman with osteoporosis breaking a rib --
21                MR. KELLY: Objection, Your Honor.
                  THE WITNESS: I have to say --
22
                  MR. KELLY: Move to strike as nonresponsive.
23                THE COURT: Stricken.
24   (Id. at 580:21-581:3 (emphasis added).) As subsequent questioning established (id. at
25   581:5-582:4), Mr. Micale did not know the answer to Ford’s question and rather than
26   admit that inability, Mr. Micale chose to lob a grenade into the jury box: an
27   unsupported, inadmissible, Court-excluded hearsay statement that “data from Ford”
28   showed the shudder in Ford’s vehicles caused multiple injuries, including causing a
                                              11              MEMO ISO MOTION FOR NEW TRIAL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 17 of 30 Page ID
                                 #:36473



 1   woman with osteoporosis to break a rib and that Ford was aware of that injury. The
 2   irrelevance, prejudice, and impropriety of this statement was manifold. First, by
 3   claiming that this information came from Ford’s data implies that Ford was aware of
 4   and confirmed that its shuddering caused injuries, including to a likely elderly and
 5   frail woman. Even if it had been relevant (it was not), Plaintiffs and Mr. Micale
 6   sidestepped their burden of proving substantial similarity. Second, forcing Ford to
 7   object and move to strike exacerbated the prejudice by giving the jury the impression
 8   that Ford was seeking to “hide” its purported knowledge of injuries from the jury.
 9         Standing alone, and despite the Court striking that testimony, Mr. Micale’s
10   testimony warrants a new trial. Cnty. of Maricopa, 555 F.2d. 207, 219, 222 (a single
11   improper question, which the court struck and admonished the jury to disregard,
12   warranted new trial where it was “an intentional act, done with the sole purpose of
13   bringing to the jury something it should not have heard”). Not content with the
14   enormous prejudice caused by Mr. Micale’s comments, Plaintiffs’ counsel and Mr.
15   Micale doubled down. Merely five transcript pages later on re-direct, Mr. Micale
16   again volunteered the same prejudicial statements and Plaintiffs’ counsel twice asked
17   Mr. Micale to confirm, forcing Ford to object again and approach at sidebar:
18                Q. …Isn't there a whole range of bucking and jerking, even
19         according to Ford, some less perceptible and getting gradually
           significantly perceptible?
20                A. Absolutely. The data -- the Ford information that I've seen
21         shows even injuries occurring from the bucking and jerking.
                  Q. From Ford?
22                A. From Ford.
23         …
                  Q. You've seen Ford documentation of injuries and accidents
24         related to this -- let's use the term, of Ford jerking?
25                MR. KELLY: Objection, Your Honor. That violates the motion in
           limine. I'd like to approach.
26                THE COURT: Sustained.
27                MR. KELLY: I'd like to approach, Your Honor.
28   (12/12/19 Tr. (Decl., Ex. D) at 586:10-587:11.)
                                             12              MEMO ISO MOTION FOR NEW TRIAL
                                                            CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 18 of 30 Page ID
                                 #:36474



 1         At sidebar, Ford moved for mistrial “based on the continued misconduct of
 2   counsel in conjunction with this witness” by “intentionally violat[ing] an order in
 3   limine that is of substantial prejudice to the defense.” (Id. at 587:12-18.) The Court
 4   agreed that Mr. Micale had intentionally volunteered information excluded by the
 5   Court and that Plaintiffs’ counsel had then improperly asked Mr. Micale questions
 6   about that information even after it had been stricken by the Court:
 7                THE COURT: I thought it was pretty clear we're not going to
 8         discuss other injuries, other incidents involving Ford, other incidents of
           injuries related to -- at any point related to the DPS6.
 9                Mr. Micale volunteered on his own and actually, you're going to
10         try to pounce on it, but I thought we were clear that that was not going to
           come out in this trial.
11         …
12                I think the reference to other injuries volunteered by Mr. Micale is
           clearly violating the Court's order, and he did it on purpose. I mean,
13         there's no – I don't think there's any way any objective person could say
14         that was not on purpose.
                  I thought it was clear we were not going to have all this testimony
15         about people getting injured in car accidents as a result of this, and he did
16         it.
           …
17                THE COURT: But that's what Mr. Micale just did. He just
18         referenced something completely out of the blue. I mean, he did. And
           now you can be upset about the question, but if we're just focused on the
19         issue, he referenced something completely out of the blue.
20         …
                  THE COURT: It was already stricken. But you come back and
21         start asking questions about it --
22                MR. ALTMAN: Well, I'm not asking -- I'm not going --
                  THE COURT: Well, you already -- wait a minute. Wait a minute.
23         Mr. Altman, just to tease you, I'm going to order the transcript. I'll pull up
24         the transcript and show you what you just asked.
25   (Id. at 588:9-593:5.)
26         The Court nevertheless denied Ford’s mistrial motion. (Id.) After Mr. Micale
27   was excused, the Court further commented and chastised Plaintiffs’ counsel based on
28   the above and the improper interplay between Plaintiffs’ counsel and Mr. Micale, who
                                               13              MEMO ISO MOTION FOR NEW TRIAL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 19 of 30 Page ID
                                 #:36475



 1   the Court recognized “had gone rogue”:
 2                THE COURT: … At sidebar, we were talking about this whole
 3         back-and-forth with Mr. Micale and whether -- how this issue came up.
           You had said you were trying to only deal with those documents, and I
 4         think in answering the question, "I agree with the Court that the woman's
 5         injuries -- that was clearly something that we had not talked about," we,
           meaning you and Mr. Micale, and you made that representation to the
 6         Court, and I accept that.
 7                But I think he was going along with answering --answering and
           then I said, "But that part was stricken," and you came back and started
 8         asking questions about it.
 9                Your response was, "I'm not asking any questions about it." The
           transcript right before the break was – the question you asked that raised
10         the issue at sidebar, "You have seen Ford documentation of injuries and
11         accidents related to this."
           …
12                THE COURT: Well, I just -- Mr. Altman, look. You know my
13         opinion of you. You are an outstanding lawyer. I learned well as a baby
           public defender from you, but I think your zealousness in this has made
14
           the lines blurry.
15                And so we'll keep doing this dance, but I think this is an example
           where you say one thing and I know in your mind you believe it to be
16
           true, but I think the lines are blurred. And combining that with a witness
17         who's also just gone completely rogue -- I'm sorry. At a certain point, I
           thought an expert was supposed to be -- I thought supposed to be neutral,
18
           just state their opinions. That's not what's happening here, in my opinion.
19         He has clearly become an advocate. And when you combine the two, I
           don't think it's appropriate.
20
                  And so I would hope going forward, we will just get to the facts.
21         This family deserves to have a jury decide this case on its merits
           without all these other shenanigans.
22
23   (Id. at 626:20-628:14 (emphasis added).) Ford likewise deserved “to have a jury

24   decide this case on its merits,” but intentional misconduct by Plaintiffs’ counsel and

25   Mr. Micale prevented that. As the Court later noted regarding Ford’s mistrial motion

26   based on numerous issues, Mr. Micale’s misconduct was knowing:

27              But I think the point that you may not want to address or -- is that
           Mr. Micale is just going to get up here and say what he wants.
28
                                              14             MEMO ISO MOTION FOR NEW TRIAL
                                                            CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 20 of 30 Page ID
                                 #:36476



 1                 I'm sorry. And you can smirk, you can disagree; but I have never
           seen an expert be more of an advocate than the witness in any case I've
 2         tried.
 3                 I mean, he was destined to say what he wanted to say on the stand
           despite your telling me that you spoke to this witness at length. He got
 4         up and did what he wanted to do.
 5                 There's no logical -- no basis for it other than to think that he
           intentionally did it; and it's hard to get around that.
 6         …
 7                 THE COURT: Right. But, again, Mr. Altman, I'm sorry. I'm just
           not going to allow you to just gloss over this. That man sat in this trial --
 8         two trials – every day, heard all the motions in limine, heard everything.
 9         He knew exactly what was supposed to come in and what was not.
                   But when it's convenient for him to play: I don't know. I'm not a
10         lawyer. Now he's using it as a shield. He was here up until he finished his
11         testimony every day.
                   He knew what was supposed to come in and what wasn't
12         supposed to come in and he chose, because he didn't like the questions
13         that counsel posed him, to inject stuff that he knew was not permitted in
           this trial.
14                 And look. I get it. You need to do what you need to. But I'm not
15         falling for this notion that he somehow he wasn't aware of what was
           permissible and what was not. He knew exactly what he was doing when
16         he made those statements.
17   (Id. at 708:4-16, 708:25-709:16 (emphasis added).)
18         The Court’s aspiration about future conduct was in vain. Again ignoring the
19   repeated warnings and chastisement from the Court about inadmissibility of alleged
20   injuries from purported Ford documents, Mr. Altman’s closing argument admitted the
21   improper goal of their repeated misconduct, which was to convince the jury that Ford
22   was hiding information from them about purported injuries:
23
                [MR. ALTMAN:] Ask yourself in terms of who was transparent.
24         Why can't we see the 14-D reports and show you, have someone from the
           Automotive Safety Office –
25
                MR. KELLY: Objection, Your Honor.
26              I'm sorry, Counsel.
                Improper argument, Your Honor.
27
                THE COURT: Overruled.
28
                                              15               MEMO ISO MOTION FOR NEW TRIAL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 21 of 30 Page ID
                                 #:36477



 1                MR. ALTMAN: Why can't someone from the Automotive Safety
           Office [of Ford] appear before you and answer questions about the
 2         accidents and injuries and property damage related to shudder, related to
 3         loss of power.
                  MR. KELLY: Objection, Your Honor. Improper argument.
 4                THE COURT: Sustained.
 5   (12/17/19 Tr. (Decl., Ex. E) at 1264:23-1265:11.)
 6         Courts recognize that “this type of evidence has a strong impact on juries, as it
 7   tends to imply that a product is defective based simply on the occurrence of other
 8   accidents.” Moody v. Ford Motor Co., 506 F. Supp. 2d 823, 834-35 (N.D. Okla.
 9   2007). Based on strikingly similar misconduct, the court in Moody granted a new
10   trial, in part, based on plaintiff’s repeated reference to other incidents throughout trial
11   without any effort to establish “substantial similarity” as required by the court’s in
12   limine order. Id. at 834, 847. Similarly here, Plaintiffs’ counsel and Mr. Micale
13   improperly tried to have the jury consider stories of injuries and harm to others
14   purportedly caused, and known, by Ford. This required Ford to repeatedly object
15   before the jury, and have testimony and comments stricken. Plaintiffs’ counsel then
16   argued in closing that the jury should disbelieve Ford because it purportedly kept that
17   excluded information from the jury. Given the weakness of Plaintiffs’ case, there can
18   be no question that the jury improperly did so. Ford is entitled to a new trial on
19   Plaintiffs’ express-warranty claim.
20             B. Plaintiffs’ “Trial by Ambush” Misconduct Warrants a New Trial.
21         The discovery and disclosure requirements of the Federal Rules of Civil
22   Procedure is intended to prevent “trial by ambush.” See Hammonds v. Yeager, 2017
23   WL 10560470, at *2 (C.D. Cal. Aug. 10, 2017); see also Nationwide Life Ins. Co. v.
24   Richards, 541 F.3d 903, 910 (9th Cir. 2008). “Failure to disclose or produce materials
25   requested in discovery can constitute ‘misconduct.’” Jones, 921 F.2d at 878-79.
26         Here, Plaintiffs’ counsel and Mr. Micale engaged in prejudicial misconduct by
27   introducing facts and evidence at trial that they did not disclose during discovery and
28   which, in fact, contradicted prior representations and disclosures.
                                               16              MEMO ISO MOTION FOR NEW TRIAL
                                                               CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 22 of 30 Page ID
                                 #:36478



 1         Going into trial, a central fact on which Ford relied was that Plaintiffs had never
 2   sought repair for their claimed lost-power incident nor had they communicated that
 3   incident to Ford (through dealership visits or otherwise) until they requested lease-
 4   reimbursement in May 2017.        Up until the day before trial, Plaintiffs’ counsel
 5   conceded that was true and admitted that the loss of power incident had no relevance
 6   to their express-warranty claim but was relevant to their implied-warranty claim.
 7   (Dec. 9, 2019 Hr’g Tr. (Decl., Ex. A) at 15:13-16:1.)
 8         For the first time at trial, Mr. Micale relayed purported hearsay that during an
 9   undocumented dealership visit, not even validated by either plaintiff, Plaintiffs
10   complained that they had lost power while driving. (12/11/19 Tr. (Decl., Ex. C) at
11   509:11-510:21.) Mr. Micale conceded that his expert report did not state he was
12   relying on Plaintiffs’ depositions nor did it contain any reference to the Quinteros’
13   vehicle having lost power at all. (Id. at 491:11-20; 12/12/19 Tr. (Decl., Ex. D) at
14   568:16-19.) Mr. Micale relayed this hearsay experience based on conversations he
15   purported to have with the Quinteros during trial. (12/11/19 Tr. (Decl., Ex. C) at
16   442:12-443:5; 12/12/19 Tr. (Decl., Ex. D) at 568:23-569:7.)             Plaintiffs never
17   supported or contradicted Mr. Micale’s testimony, simply testifying that they told the
18   dealership that “there’s a problem with the car. It’s not performing the proper way.”
19   (Id. at 748:9-749:7.)
20         There can be no dispute that Ford was ambushed and prejudiced by this
21   previously undisclosed testimony by Mr. Micale. Despite Plaintiffs’ day-before-trial
22   concession that the loss-of-power was irrelevant to their express-warranty claim
23   because there had never been a related repair presentation, Plaintiffs’ closing
24   argument on substantial impairment for the express-warranty claim focused largely on
25   the loss-of-power. (12/17/19 Tr. (Decl., Ex. E) at 1239:23-1240:1, 1241:25-1242:9,
26   1245:12-17, 1252:6-11.)
27         Relatedly, Ford relied on uncontradicted testimony before trial that Plaintiffs
28   did not contact Ford or present their vehicle to a dealership a second time until after
                                              17              MEMO ISO MOTION FOR NEW TRIAL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 23 of 30 Page ID
                                 #:36479



 1   they had hired counsel. (See, e.g., Ford’s Opp. to Pl.s’ MIL No. 2 (MDL ECF 671) at
 2   3:20-4:7; Dec. 9, 2019 Order (MDL ECF 695) at p. 2 (“Pedante had numerous repair
 3   attempts before he contacted counsel, whereas the Quinteros had only 1 repair attempt
 4   before contacting counsel. The Court agrees with Ford that, at a minimum, the
 5   chronology leading up to Plaintiffs’ filing this case is relevant and admissible”.)
 6         For the first time at trial, Plaintiffs’ counsel disputed this timeline, seeking to
 7   use a redacted version of their retainer agreement to “refresh” Mrs. Quintero’s
 8   recollection that she had hired counsel after they contacted Ford and presented their
 9   vehicle to a dealer. (12/12/19 Tr. (Decl., Ex. D) at 679:7-684:4; Trial Ex. 49.) The
10   Court recognized that “plaintiffs have been silent about, oh, we have this – there’s
11   never been any mention of this document to suggest that what Ford said is inaccurate”
12   and warned that Plaintiffs had “put this now in play.” (Id. at 682:6-12.)
13         Plaintiffs should not have been permitted to use this document at all.            In
14   discovery, Plaintiffs refused Ford’s request to produce the retainer agreement. (Decl.,
15   Ex. F at pp. 28:19-29:4 (objecting to Ford’s request to produce Plaintiffs’ “fee
16   agreement”); Ex. G, Req. for Prod. 52-54 (same).) Similarly, at deposition, Plaintiffs
17   refused to answer questions about how they retained counsel (other than that it
18   occurred before they called Ford), claiming privilege. (Y. Quintero Dep. Tr. (Decl.,
19   Ex. H) at 176:7-177:4.) Plaintiffs should not have been permitted to use privilege as a
20   shield to prevent Ford from obtaining material and then seek to use that same material
21   at trial to contradict one of Ford’s defense themes.
22             C. Additional Misconduct by Plaintiffs’ Counsel Warrants a New Trial.
23         While the above misconduct is sufficient to warrant a new trial, repeated
24   additional misconduct also support the need for a new trial. These include:
25       Further Argumentative, Leading, and Loaded Questions by Counsel
26         As this Court repeatedly recognized, Plaintiffs’ counsel’s “questioning” at trial
27   was marked by repeated and improper argumentative, leading, and loaded questions.
28   (12/11/19 Tr. (Decl., Ex. C) at 388:2-7 (“Mr. Altman, you need to do what you need
                                               18              MEMO ISO MOTION FOR NEW TRIAL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 24 of 30 Page ID
                                 #:36480



 1   to do but you are testifying. You are testifying half of your questions.”); 12/17/19 Tr.
 2   (Decl., Ex. E) at 1155:4-8 (“Mr. Altman, look. I’ll try it again. You know you cannot
 3   – you cannot argue the case in front of the jury through the question.”) After one
 4   particularly egregious exchange between Mr. Altman and Mr. Micale, Ford moved for
 5   mistrial because the improper questioning appeared intentional, requiring Ford to
 6   repeatedly object and appear obstructive. (12/12/19 Tr. (Decl., Ex. D) at 601:2-
 7   604:22.) The Court did not grant a mistrial but warned, “You’re leading him through
 8   this examination. You can’t do it. So find a way to get the answer out without
 9   leading him, and let’s move on, please.” (Id. at 604:19-22.)
10         Courts recognize substantial prejudice warranting mistrial may arise from
11   leading, loaded, and argumentative questions, including “tipp[ing] witnesses how to
12   answer[,] … suggest[ing] inadmissible evidence[,] … compel[ing] defense counsel to
13   preserve the record again and again at the risk of impressing on the jury that they
14   attempted to hide evidence.” Clanahan v. McFarland Unified Sch. Dist., No. CVF
15   05-0796 LJO DLB, 2007 WL 2253597, at *2 (E.D. Cal. Aug. 3, 2007).
16         Illustrative examples of this improper questioning include questions implying
17   the existence of unidentified and unadmitted “exposes on the DPS6” and “complaints
18   to the National Highway Traffic Safety Administration about the DPS6” (12/11/19 Tr.
19   (Decl., Ex. C) at 344:16-345:1), implying the DPS6 design “violat[es] Federal Vehicle
20   Motor Safety Standards” (Id. at 449:13-16), and suggesting that Plaintiffs did seek
21   repair for the loss-of-power incident but Ford “did not input” that information in
22   repair orders (id. at 443:18-444:5). See also, e.g., id. at 339:4-9, 359:16-21, 380:25-
23   381:5; 12/12/19 Tr. (Decl., Ex. D) at 597:9-598:6, 598:22-599:2, 600:24-601:6.)
24       Reference to Inadmissible Evidence by Mr. Micale and Counsel
25         Further misconduct was not limited to loaded, leading, and argumentative
26   questions. As discussed above, Mr. Micale and Mr. Altman often appeared to operate
27   in tandem to present inadmissible and hearsay evidence to the jury, even where
28   subsequent questioning required the jury to consider testimony the Court had stricken.
                                              19              MEMO ISO MOTION FOR NEW TRIAL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 25 of 30 Page ID
                                 #:36481



 1   For example, questioning Mr. Micale about safety impairment for “bucking and
 2   jerking” resulted in the following exchange:
 3                Q. If you were to qualify it or quantify it, is it a nominal
           impairment or a significant one or somewhere else?
 4
                  A. Why rely on me? The Ford chief engineer called it a severe -- I
 5         think it was a severity 10.
                  MR. KELLY: Objection, Your Honor. I move to strike as
 6
           nonresponsive, Your Honor.
 7                THE COURT: Sustained; stricken.
                  BY MR. ALTMAN:
 8
                  Q. What is a severity level 10 in the automotive industry?
 9                A. It's the worst possible.
10   (12/11/19 Tr. (Decl., Ex. C) at 454:2-18.)
11       Taking Away Benefit of Summary Judgment for Ford.
12         Despite Ford obtaining summary judgment on Plaintiffs’ fraud claims (MDL
13   ECF 661, p. 10), Plaintiffs’ counsel asked questions and made arguments implying
14   that Ford engaged in fraud by failing to disclose information to Plaintiffs and the
15   public. (See, e.g., 12/11/19 Tr. (Decl., Ex. C) at 418:20-419:7, 431:22-432:4.)
16         Whether Ford ever gave certain information to Plaintiffs is irrelevant to any
17   element of the claims at trial. Coupled with Plaintiffs’ pervasive efforts to convince
18   the jury that Ford was concealing information from them at trial, there can be no
19   question that this misconduct was intended to deprive Ford of the benefit of the
20   summary judgment ruling. This warrants a new trial. Christopher, 449 F.3d at 1367
21   (new trial granted where “Plaintiff's counsel's improper closing argument prejudiced
22   the substantial rights of Defendants by taking away from Defendants the benefits of
23   the partial summary judgment they had won before trial and by incorrectly expanding
24   the grounds for liability at trial to include grounds ruled out by the court”).
25       Improper Attacks on Ford’s Counsel
26         In combination with forcing Ford’s counsel to make repeated and numerous
27   objections and thereby raise the risk of impressing on the jury that Ford was hiding
28   evidence, Plaintiffs’ counsel also made several improper and argumentative attacks
                                               20               MEMO ISO MOTION FOR NEW TRIAL
                                                               CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 26 of 30 Page ID
                                 #:36482



 1   implying Ford’s counsel was hiding information or misstating the record. (12/11/19
 2   Tr. (Decl., Ex. C) at 384:25-385:16; 12/12/19 Tr. (Decl., Ex. D) at 586:10-14.)
 3         These attacks were improper in the abstract but the prejudice is heightened here,
 4   where a theme of Plaintiffs’ misconduct was that Ford withheld evidence from both
 5   Plaintiffs and the jury. See U.S. v. Young, 470 U.S. 1, 9 (1985) (counsel “must not be
 6   permitted to make unfounded and inflammatory attacks on the opposing advocate”)
 7         Plaintiffs’ counsel’s misconduct permeated the trial. Viewed individually, the
 8   above incidents would support a new trial. Viewed in their totality, the effect is
 9   overwhelming. As one court aptly described under similar circumstances:
10         Under the totality of the circumstances, [counsel’s] cumulative
           misconduct from jury selection to closing argument circumvented the
11
           trial's purpose-to find the truth while following the law. This activity is
12         best characterized as “synergistic misconduct.” The end result was a
           tainted and unfairly influenced jury verdict. [Counsel’s] misconduct so
13
           permeated the proceedings that defense objections and Court remedial
14         measures were insufficient to immunize the jury. The flavor of counsel
           misconduct influenced the jury by passion, prejudice and consideration of
15
           precluded evidence and counsel-created suggestions. [Citations]. A
16         miscarriage of justice would arise if the verdict were allowed to stand.
           [Counsel’s] misconduct constituted an intentional diminution of the duty
17
           to abide by and respect the Rule of Law.
18
     Clanahan v. McFarland Unif. Sch., 2007 WL 2253597, *8 (E.D.Cal. Aug. 3, 2007).
19
           Given the weakness of Plaintiffs’ evidence and the baselessness of the resulting
20
     verdict of maximum civil penalties, there can be no question that the misconduct of
21
     Plaintiffs’ counsel and Mr. Micale permeated the trial and inflamed the passion and
22
     prejudice of the jury. As this Court repeatedly recognized, this misconduct was
23
     intentional and intended to present inadmissible and excluded evidence to the jury.
24
     IV.   New Trial is Warranted Based on Errors of Law.
25
           Certain errors of law also contributed to the improper verdict, particularly those
26
     used by Plaintiffs to further the prejudice of the misconduct described above.
27
              A. Erroneous Denial of Ford’s Mistrial Motions
28
                                              21              MEMO ISO MOTION FOR NEW TRIAL
                                                             CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 27 of 30 Page ID
                                 #:36483



 1         As discussed above, Ford moved for mistrial several times based on much of
 2   Plaintiffs’ misconduct. (See 12/12/19 Tr. (Decl., Ex. D) at 586:15-593:5 (moving for
 3   mistrial based on violation of order excluding “other incidents”), 601:2-604:22
 4   (moving for mistrial based on improper questions), 701:11-718:15 (moving for
 5   mistrial based on trial by ambush, Mr. Micale’s references inadmissible and excluded
 6   evidence, and prejudice caused by Plaintiffs’ counsel’s loaded and leading questions).
 7         The standard for mistrial based on attorney misconduct mirrors that for a new
 8   trial. Koo v. Stipek, 162 F.3d 1168 (9th Cir. 1998). The Court erred in denying them.
 9             B. Erroneous Evidentiary Rulings
10         Second, based in large part on Plaintiffs’ misuse and misconduct, the Court
11   erred in ruling on certain evidentiary issues, including:
12       Erroneous Admission and Use of Trial Exhibit 48 (the “Garza video”)
13         Over Ford’s objection, Plaintiffs convinced the Court of the “marginal
14   relevance” of portions of the Garza video (purporting to depict another consumers’
15   loss of power incident), arguing that Mrs. Quintero would testify that the depiction
16   reflected her own experience. (See MDL ECF 698.) Aware of its prejudicial impact
17   and lack of probative value, Plaintiffs’ counsel nonetheless vouched for the accuracy
18   of the video to the jury, providing the entire background of the video, the history of
19   the drivers’ purported multiple problems, and that he “went to Connecticut and took
20   the deposition of Mr. Garza to confirm what he testified happened to him in his Ford
21   Focus.” (12/10/19 Tr. (Decl., Ex. B) at 251:12-252:3.) Plaintiffs’ counsel acted as a
22   conduit for evidence he knew would not be admitted, which is necessarily improper.
23   See Draper v. Rosario, 836 F.3d 1072, 1083 (9th Cir. 2016) (asking the jury to rely on
24   evidence outside the record is improper). After this misconduct, Ford again moved to
25   exclude the video (MDL ECF 698). Plaintiffs’ counsel then admitted that the purpose
26   of his opening was to “set the foundation” before the jury or, in other words, to have
27   the jury consider it as an “other incident” based solely on Plaintiffs’ counsel’s
28   confirmation. (12/11/19 Tr. (Decl., Ex. D at 523:13-525:13.) While the Court agreed
                                               22                 MEMO ISO MOTION FOR NEW TRIAL
                                                                 CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 28 of 30 Page ID
                                 #:36484



 1   that Plaintiffs’ opening was improper, it declined to exclude the video and also
 2   rejected Ford’s alternative requests intended to minimize prejudice. (12/12/19 Tr.
 3   (Decl., Ex. D) at 561:2-565:20.) Those requests included striking and instructing the
 4   jury to disregard those portions of opening statement, removing the sound, and
 5   excluding the image of Mrs. Garza. (Id.)
 6         Plaintiffs’ and their counsel’s opinions concerning the Garza incident was
 7   improper lay opinion under Rule 701.         Where demonstrative or other incident
 8   evidence is used to prove or replicate disputed events, the proponent must establish
 9   substantial similarity. White v. Ford Motor Co., 312 F.3d 998, 1009 (9th Cir. 2002);
10   Johnson v. Ford Motor Co., 988 F.2d 573, 579 (5th Cir. 1993); Muth v. Ford Motor
11   Co., 461 F.3d 557, 566 (5th Cir. 2006); see also Harkins v. Ford Motor Co., 437 F.2d
12   276, 278 (3d Cir. 1970). The Quinteros were not qualified to, nor timely disclosed to,
13   unfairly ambush Ford with this opinion testimony.
14         Particularly given Plaintiffs’ improper focus on irrelevant other incidents and
15   lack of foundation to establish substantial similarity of the Garza’s experience, the
16   Court’s admission of the video and refusal to minimize the prejudice was error.
17       The Court’s Treatment of Trial Exhibit 49 (the retainer agreement)
18         Following Plaintiffs’ improper use of a heavily redacted copy of their retainer
19   agreement to refresh Mrs. Quintero’s recollection, as discussed above, Ford requested
20   an opportunity to review an unredacted copy for cross-examination and to admit
21   portions into evidence. Federal Rule of Evidence 612 governs and states:
22         [A]n adverse party is entitled to have the writing produced at the hearing,
           to inspect it, to cross-examine the witness about it, and to introduce in
23
           evidence any portion that relates to the witness’s testimony. If the
24         producing party claims that the writing includes unrelated matter, the
           court must examine the writing in camera, delete any unrelated portion,
25
           and order that the rest be delivered to the adverse party. Any portion
26         deleted over objection must be preserved for the record.
27   (emphasis added). After review of the redacted and unredacted copies, the Court
28   denied Ford’s request to: 1) review the unredacted version; 2) obtain a copy of the
                                             23              MEMO ISO MOTION FOR NEW TRIAL
                                                            CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 29 of 30 Page ID
                                 #:36485



 1   redacted version used at trial and marked in the record; 3) admit the redacted version
 2   into evidence; and 4) returned both versions to Plaintiffs’ counsel, thereby failing to
 3   preserve Trial Exhibit 49 for the record, and precluding any appellate review of the
 4   Court’s ruling or allow Ford to determine the prejudice it suffered. The Court’s
 5   treatment of this exhibit was error. Ford again requests the Court order both the
 6   unredacted and redacted copies be produced and made a part of the trial record.
 7       Erroneous Admission of Trial Exhibits 99, 371, 373, 568, 569, and 2393
 8         Over Ford’s objection, the Court erroneously admitted portions of Trial
 9   Exhibits 99, 371, 373, 568, 569, and 2393. Plaintiffs failed to lay the necessary
10   foundation for their admission and, even to the extent they did so, they each constitute
11   hearsay or multiple levels of hearsay without proof of an applicable exceptions. Sana
12   v. Hawaiian Cruises, Ltd., 181 F.3d 1041, 1045 (9th Cir. 1999) (“For the document to
13   be admissible, each layer of hearsay must satisfy an exception to the hearsay rule”).
14             C. Erroneous Rulings on Jury Instructions and Verdict Form.
15         The Court erred in denying Ford’s request to eliminate the “value” prong of the
16   “substantial impairment” element from the jury instructions and verdict form. (See,
17   e.g., Quintero ECF 42, Nos. 16 and 18; 12/17/19 Tr. (Decl., Ex. E) at 1097:13-
18   1101:1). Substantial impairment is measured by an objective test. LaPorta v. BMW
19   of N. Am., LLC, 2019 WL 988675, at *4 (C.D. Cal. Jan. 24, 2019).                 Plaintiffs
20   introduced no evidence of any objective impairment to the value of their vehicle. In
21   the absence of such evidence, the jury should not have been permitted to find liability
22   based on any impairment of value. See, e.g., Figiel v. Hyundai Motor Am., 2006 WL
23   2411460, at *5 (Cal. Ct. App. Aug. 22, 2006) (no evidence of substantial impairment
24   of value where plaintiff failed to “present any evidence showing that” the claimed
25   defect “substantially lessened the resale value of the car”).
26         The Court erred in rejecting Ford’s requested language as to the “‘Reasonable
27   Opportunities’ Explained” jury instruction. (See Closing Jury Instructions (Quintero
28   ECF 42), No. 17; Disputed Jury Instructions (MDL ECF 687 at pp. 5-6); 12/17/19 Tr.
                                               24               MEMO ISO MOTION FOR NEW TRIAL
                                                               CASE NO. 2:18- ML-02814 (QUINTERO)
Case 2:18-ml-02814-AB-FFM Document 795-1 Filed 06/05/20 Page 30 of 30 Page ID
                                 #:36486



 1   (Decl., Ex. E) at 1102:2-21.) As discussed above, Plaintiffs’ express warranty claim
 2   required Plaintiffs to provide Ford at least two opportunities to repair each particular
 3   problem. See Brownfield v. Jaguar Land Rover N. Am., LLC, 584 F. App’x 874, 875
 4   (9th Cir. 2014) (holding that similar modification to the same CACI instruction
 5   “correctly stated the law”). Given the lack of evidence of any opportunity to repair
 6   the loss-of-power defect, and Plaintiffs’ misconduct arguing that alleged defect as a
 7   basis for their claim, the Court’s rejection of Ford’s proposed modification was
 8   prejudicial error.
 9         The Court further erred in rejecting Ford’s request that the jury “may consider
10   [Plaintiffs’] continued use of the Focus when determining whether the use, value, or
11   safety of the vehicle was substantially impaired” be added to Instruction No. 19. (See
12   Closing Jury Instructions (Quintero ECF 42), No. 19; Disputed Jury Instructions
13   (MDL ECF 687 at p. 10); 12/17/19 Tr. (Decl., Ex. E) at 1105:16-20.) This language
14   is based on a distinction recognized in the “Directions for Use” in CACI 3230, on
15   which this instruction is based. The additional sentence results in an instruction that
16   more accurately and clearly states the law. Without it, the instruction gave only
17   Plaintiffs’ side of the story. Here, Ford contended that the Quinteros’ continued use of
18   the vehicle for years without complaint to Ford after their first repair presentation is
19   relevant to substantial impairment, and it was entitled to an accurate and complete
20   instruction that reflected its theory of the case.
21                                         CONCLUSION
22         For all of the foregoing reasons, in the event the Court denies Ford’s renewed
23   JMOL motion, Ford respectfully requests the Court order a new trial limited to
24   Plaintiffs’ express-warranty claim.
25   June 5, 2019                             Respectfully submitted,
26                                            SHOOK, HARDY & BACON LLP
27                                            By: /s/ Andrew Chang
                                              Attorneys for Defendant Ford Motor Company
28
                                                25             MEMO ISO MOTION FOR NEW TRIAL
                                                              CASE NO. 2:18- ML-02814 (QUINTERO)
